                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

BMO HARRIS BANK N.A.,

       Plaintiff,
                                                   Case No. 18-10847
v.                                                 Hon. Victoria A. Roberts

OVIDIU SUCIU,

     Defendant.
_________________________________/



                                        JUDGMENT

       Consistent with the Court’s Order entered on August 23, 2019,

Judgment enters in favor of Plaintiff BMO Harris Bank N.A. in the amount of

$253,497.99.

       Plaintiff also seeks costs and attorney’s fees. Plaintiff must file its required

petition by September 12, 2019, before the Court will consider such an award.

       IT IS ORDERED.

       Dated at Detroit, Michigan on August 23, 2019.



                                                          David J. Weaver
                                                          Clerk of the Court

Approved:
                                                   BY:     s/ Linda Vertriest____

s/ Victoria A. Roberts              _____
Victoria A. Roberts
